Citation Nr: 0905104	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-13 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a total right knee replacement.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a total left knee replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in November 2008.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

The veteran's residuals of a total right knee replacement 
from February 1, 2005, are productive of a limitation of 
flexion ranging from 82 to 110 degrees and a limitation of 
extension ranging from 0 to 5 degrees, with joint function 
additionally limited by pain, fatigue, weakness, lack or 
endurance and incoordination; pain having the major 
functional impact.


The veteran's residuals of a total left knee replacement from 
February 1, 2005, are productive of a limitation of flexion 
ranging from 95 to 115 degrees and a limitation of extension 
ranging from 0 to 5 degrees, with joint function additionally 
limited by pain, fatigue, weakness, lack or endurance and 
incoordination; pain having the major functional impact.




CONCLUSIONS OF LAW

The criteria for a 60 percent rating for residuals of a total 
right knee replacement have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2008).

The criteria for a 60 percent rating for residuals of a total 
left knee replacement have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in January 2004, prior to the 
adjudication of his claims in the June 2005 rating decision 
at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
July 2008, pertaining to the downstream disability rating and 
effective date elements of his claims.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the veteran received adequate Vazquez-
Flores notice in July 2008.  Specifically, this notice letter 
informed the veteran that, in order to support his claim for 
an increased rating for bilateral hearing loss, the evidence 
must show that such disability has gotten worse, and the 
letter specified examples of evidence that the veteran should 
submit to show such worsening, including statements from 
employers regarding how his disability affects his ability to 
work, and statements from people who have witnessed how his 
disability symptoms affect him (presumably in daily life).  
(Emphasis added).  The July 2008 letter also explained the 
assignment of disability ratings based upon the diagnostic 
codes found in 38 C.F.R., Part 4.  Finally, the letter 
provided numerous examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  (The Board notes that the second "element" of 
the Vazquez-Flores notice requirement does not apply in this 
case, because the criteria for a higher rating under the 
diagnostic codes which the veteran's disability may be rated 
can indeed be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of that 
disability and the effect of that worsening on his employment 
and daily life.)  

After VCAA content-compliant notice was provided to the 
veteran in this case, he was given an opportunity to respond.  
Thereafter, the claims for increase were subsequently 
readjudicated by the RO in an August 2008 Supplemental 
Statement of the Case.  Accordingly, under these 
circumstances, any notice defect on the part of VA was 
remedied and hence resulted in no prejudice to the veteran.

VA has a duty under the VCAA to assist the claimant in 
obtaining evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  38 U.S.C.A. § 5103A (West2002).  The 
evidence of record includes service treatment records, 
private medical records, VA examinations, testimony from a 
hearing before the Board and statements from the veteran and 
his representative.  The veteran has not indicated that he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it determines that the development 
of the claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); Fanning v. Brown, 4 Vet. App. 225 
(1993).  The "critical element" in determining whether a 
separate disability rating may be assigned for manifestations 
of the same injury is whether there is overlapping or 
duplication of symptomatology between or among the disorders.  
See Esteban v. Brown, 6 Vet. App. at 261. 

For the period from February 1, 2005, the veteran's residuals 
of a total right knee replacement and residuals of a total 
left knee replacement have each been rated as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2008).

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II (2008).  

Under Diagnostic Code 5055, for one year following 
implantation of a knee prosthesis for service-connected knee 
disability, a 100 percent rating is assigned.  Thereafter, a 
60 percent rating is assigned when there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity; or, a minimum 30 percent rating is 
assigned when there are intermediate degrees of residual 
weakness, pain, or limitation of motion.  (These intermediate 
residuals are to be rated by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5261, or 5262.) See 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.

Under Diagnostic Code 5256, a higher 40 percent rating is 
assigned for ankylosis of the knee in flexion between 10 and 
20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2008).

Under Diagnostic Code 5261, a higher 40 percent rating is 
assigned when leg extension is limited to 30 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

Under Diagnostic Code 5262, a higher 40 percent rating is 
assigned when there is nonunion of the tibia and fibula with 
loose motion and requiring a brace.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2008).

Analysis

As an initial matter the Board finds that it is fully evident 
from the evidence of record and the veteran's own submissions 
that this appeal addresses only the current 30 percent 
evaluation assigned by the RO from February 1, 2005.  

In statements and testimony presented throughout the duration 
of the appeal, the veteran has maintained that his current 
residuals of a total right knee replacement and a total left 
knee replacement warrant a higher rating.  In a November 2008 
Travel Board hearing before the undersigned Veterans' Law 
Judge, the veteran testified that he felt he should be rated 
at 60 percent for the residuals of weakness and pain due to 
the prosthetic implants from his total right and left knee 
replacement surgeries.

Private medical records from February 1, 2005 to May 2008 
reflect that the veteran was consistently treated for right 
and left knee pain related to his total knee replacements 
with a limitation of flexion ranging from 85 to110 degrees 
and a limitation of extension ranging from 95 to 115 degrees.  
During this period the veteran complained of knee pain 
bilaterally, with a buckling and catching sensation occurring 
with ambulation and walking, instability, knees giving in, 
locking and popping.  The veteran's right and left knee were 
both found to be stable during this period as both tested 
negative to Lachman's, McMurray's and anterior and posterior 
drawer tests.  Radiology reports from December 2005 and 
January 2006 noted the veteran's hardware from his bilateral 
total knee replacement was intact.  A January 2006 private 
report noted bilateral knee pain likely of neurogenic origin.  
A March 2006 private medical report noted pain in the knees 
which gradually worsened over time.

In an April 2005 VA examination, the veteran reported having 
a dull knee pain, noted as a four out of 10 on the scale of 0 
to 10, with 10 being the worst pain.  The veteran also 
reported while there was no locking or instability, he did 
have weakness at times and was able to walk comfortably up to 
100 feet.  The veteran had been using a cane one to two times 
a month and a left knee brace as needed.  A physical 
examination of the left knee revealed a normal gait, mild 
tenderness to palpation over the patella on the left knee, no 
crepitus, effusion or instability.  McMurray's, anterior and 
posterior drawer signs were negative.  Range of motion of the 
left knee was limited to extension to 0 degrees and flexion 
to 95 degrees, without pain. Repetitive range of motion 
testing yielded no discomfort or an additional decrease in 
range of motion.  Range of motion of the left knee was not 
limited by pain, fatigue, weakness or lack of endurance.  The 
veteran was diagnosed with status-post left total knee 
replacement with residual decrease in the range of motion.

In a January 2006 VA examination, the veteran reported that 
his current residuals of bilateral total knee replacement 
surgery included bilateral knee instability, recurrent knee 
swelling, chronic gastreocnemious spasm in the lower leg and 
knee pain, occurring constantly.  He reported incapacitating 
episodes occurring as often as two times a year, lasting 
three days and reported one incapacitating episode in the 
last year totaling five days in which a private physician, 
Dr. H, recommended bed rest.  He was on several treatments 
and medications at the time of this examination.  The veteran 
reported painful motion, weakness, intermittent swelling, and 
instability causing falls as well as functional impairment 
resulting in an inability to sit or stand for more than a few 
minutes, an inability to drive distances and an inability to 
bend and lift.  He reported shortening his workdays due to 
decreased endurance and resulted in missing work four times 
per month.  

The physical examination revealed an abnormal gait that was 
antalgic and slow and the use of a cane for ambulation due to 
the knees giving away.  The right knee revealed joint 
effusion and patellar guarding and tibial line joint pain and 
the left knee revealed patellar guarding and tibial joint 
line pain.  Range of motion of the right knee revealed 
flexion limited to 82 degrees with pain occurring at 75 
degrees and extension limited to 5 degrees with pain 
occurring 10 degrees.  Range of motion of the left knee 
revealed flexion limited to 95 degrees with pain occurring at 
90 degrees and extension limited to 5 degrees with pain 
occurring 5 degrees.  The examiner found that joint function 
on both the left and right knees was additionally limited 
with repetitive use by pain, fatigue, weakness, lack of 
endurance and incoordination, with pain having the major 
functional impact, although she was unable to make a 
determination without resorting to speculation as to the 
additional limitation of function in degrees.  The examiner 
also noted that she was unable to perform the ligament's 
stability tests because of the status post total knee 
replacements and bilateral moderate lateral instability.  The 
examiner found that the effect of the condition on the 
veteran's usual occupation was that he was in constant pain 
with both sitting and standing at his job and was in constant 
danger of unpredictable falls due to his knee instability.  
The examiner also concluded the effect on the veteran's daily 
activity limited him to basic self care and minimal light 
housework.

In a July 2008 VA examination, the veteran reported that the 
residuals of his total right and left knee replacements 
included constant pain localized in the knees, weakness, 
stiffness swelling, giving away, lack of endurance, locking, 
fatigability, dislocation, popping and he falls easily.  The 
pain was reported as a 6 out of 10 on the scale of 0 to 10, 
with 10 being the worst pain.  The pain is characterized by 
burning, aching, sharpness and cramping.  The veteran was 
currently on medication, Percocet, Meloxicam and Zanaflex 
which offered partial relief.  The veteran reported painful 
motion and weakness at the implant joint, was limited in 
walking, and could not a run, kneel or squat.  A physical 
examination revealed an abnormal gait that was antalgic from 
the bilateral knee pain.  

An examination of the right and left knee revealed tenderness 
and guarding of movement.  No subluxation, edema, effusion, 
weakness, redness, heat, locking pain, genu recurvatum or 
weakness was found in either knee.  Range of motion of the 
right knee revealed flexion limited to 95 degrees with pain 
occurring at 95 degrees and extension limited to 5 degrees 
with pain occurring 5 degrees.  Range of motion of the left 
knee revealed flexion limited to 95 degrees with pain 
occurring at 95 degrees and extension limited to 5 degrees 
with pain occurring 5 degrees.  The examiner found that joint 
function on both the left and right knees was additionally 
limited with repetitive use by pain, fatigue, weakness, lack 
of endurance and incoordination, with pain having the major 
functional impact, though he also listed the additional 
limitation of function was zero degrees.  The right and left 
knee anterior and posterior cruciate ligaments stability 
tests as well as the medial and lateral collateral ligaments 
stability tests were all within normal limits and the 
bilateral meniscus tests were within normal limits.  The 
examiner concluded that the effect of the condition on the 
veteran's usual occupation and daily activities was limited 
walking, no running and no kneeling.

After a careful review of the evidence of record and 
resolving all doubt in favor of the veteran, the Board finds 
that the veteran's residuals of a total right knee 
replacement and residuals of a total left knee replacement 
warrant an evaluation in excess of 30 percent since February 
1, 2005, the date when the veteran was assigned a 30 percent 
rating.  In this regard the Board notes that from February 1, 
2005, the veteran's residuals of a total right knee 
replacement from are productive of a limitation of flexion 
ranging from 82 to 110 degrees and a limitation of extension 
ranging from 0 to 5 degrees and residuals of a total left 
knee replacement are productive of flexion ranging from 95 to 
115 degrees and a limitation of extension ranging from 0 to 5 
degrees, with bilateral joint function additionally limited 
by pain, fatigue, weakness, lack or endurance and 
incoordination with pain having the major functional impact.  

The Board notes that while Diagnostic Code 5055 specifies 
that a minimum 30 percent rating is assigned when there are 
intermediate degrees of residual weakness, pain, or 
limitation of motion to be rated by analogy under 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5261, or 5262, no such rating 
by analogy is applied when there is evidence of chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  In this case, the Board finds that 
while the veteran's limitation of motion does not warrant a 
higher rating under Diagnostic Codes 5256, 5261, or 5262, the 
medical evidence of record reflects that the veteran's 
current residuals of a total right knee replacement and 
residuals of a total left knee replacement are primarily 
affected by severe painful motion and weakness in the knees.

The medical evidence of record reflects the veteran has been 
consistently treated for pain and weakness in both knees 
which has caused the veteran to fall in his occupation on 
several occasions.  The January 2006 VA examiner found that 
the effect of the condition on the veteran's usual occupation 
was that he was in constant pain with both sitting and 
standing at his job and was in constant danger of 
unpredictable falls.  Moreover, the January 2006 VA 
examination reported bilateral knee pain caused an 
incapacitating episode with prescribed bed rest for five days 
by a private physician, Dr. H, as well as least one to two 
incapacitating episodes per year.  Also while the July 2008 
VA examiner noted that additional limitation of function was 
zero degrees, thereby indicating no additional limitation of 
function, both the January 2006 and the July 2008 VA 
examiners found that the veteran  was additionally limited 
with repetitive use by pain, fatigue, weakness, lack of 
endurance and incoordination, with pain having the major 
functional impact.  Thus, Board concludes that, resolving all 
benefit of the doubt in favor of the veteran, the current 
residuals of a total right knee replacement and residuals of 
a total left knee replacement from February 1, 2005, each 
warrant a rating of 60 percent. 

As stated above, there is a general rule against the 
"pyramiding" of benefits.  See 38 C.F.R. § 4.14; see also 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, the 
Board acknowledges that a veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  VA's General Counsel has held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, 
respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  
In VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998), the VA General 
Counsel further explained that, to warrant a separate rating, 
the limitation of motion need not be compensable under 
Diagnostic Code 5260 or 5261; rather, such limited motion 
must at least meet the criteria for a 0 percent rating.  More 
recently, the VA General Counsel held that a separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  
Since the veteran's right and left knee disabilities have not 
been manifested by flexion limited to 60 degrees or less, 
there is no basis for a separate rating under Diagnostic Code 
5260.

The Board has also considered the assignment of a separate 
evaluation for the veteran's right and left knee disabilities 
under Diagnostic Code 5257, pertaining to other impairment of 
the knee.  Under Diagnostic Code 5257, a knee impairment with 
recurrent subluxation or lateral instability is rated as 30 
percent when severe, 20 percent when moderate, and 10 percent 
when slight.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
However, the pertinent medical evidence of record 
demonstrates that the veteran's right and left knee 
disabilities have not been productive of recurrent 
subluxation or instability as all of the stability tests for 
both knees from February 1, 2005 have reported negative 
results.  Thus a separate evaluation under Diagnostic Code 
5257 is not warranted.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that the criteria for a rating of 60 percent for residuals of 
a total right knee replacement and residuals of a total left 
knee replacement have been met.


ORDER

A rating of 60 percent for residuals of a total right knee 
replacement is granted, subject to the provisions governing 
the award of monetary benefits.

A rating of 60 percent for residuals of a total left knee 
replacement is granted, subject to the provisions governing 
the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


